DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spray nozzle of claims 1 and 11, the expansion part, the potential energy power component, the energy induced deformation component and the civil small gas generator of claims 2 and 12, the compressed gas component, the elastic component and the magnetic component of claims 3 and 13, the mounting part of claims 4, 7 and 17, the sensor and sensors and the logic gate circuit of claims 5 and 15, the delay trigger connected to the trigger end of the propelling part and the trigger end of the fire extinguishing part of claims 6 and 16,  the hollowed out structure of claim 9, and the launching system and launching platform claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7,  9, 11-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (2009/0321094) in view of Hunn et al. (7,387,072)
Regarding claims 1 and 11, Thomas shows a fire extinguishing bomb (fig 2), comprising a fire extinguishing part (811) and a propelling part (908); wherein the fire extinguishing part and the propelling part are connected to each other (fig 2); the propelling part comprises a storage bunker filled with a liquid or a fire extinguishing agent (918, [0094]; the liquid or the fire extinguishing agent is sprayed out of the propelling part through a spray nozzle (912) of the storage bunker, to propel the fire extinguishing bomb forward.
But fails to disclose   the liquid or the fire extinguishing agent is driven by compressing a volume of the storage bunker or compressing a volume of the liquid or a volume of the fire extinguishing agent.
However, Hunn et al. teaches a fluid jet apparatus that uses a propellent and a piston (211) to compress a volume of liquid to produce a jet of the liquid from a nozzle (107).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a propellent and piston to compress the liquid  of the storage bunker of  Thomas in order to propel the fluid out of the nozzle (912) as a jet, as taught by Hunn et al (abstract).
Regarding claim 11, the liquid creating the jet is full capable of putting out a fire.
Regarding claims 2 and 12,  the propelling part comprises an expansion part (209, 211, 221), wherein the expansion part comprises a power source component (209) and a piston (221); the power source component comprises one selected from the group consisting of: a potential energy power component (the propellent is being considered a potential energy power component), wherein the potential energy power component is configured to drive the piston to compress the volume of the storage bunker or directly compress the volume of the liquid or the volume of the fire extinguishing agent by releasing a potential energy, and an energy-induced deformation component (the propellent is being considered an energy-induced component), wherein the energy-induced deformation component is configured to drive the piston to compress the volume of the storage bunker by absorbing an energy and then generating a deformation (this is how Hunn works).  
Regarding claims 3 and 13,  the energy-induced deformation component generates the energy chemically or physically, and the potential energy power component employs
a compressed gas source component (gas is formed by element 209); 
wherein, when the potential energy power component is the compressed gas source component, after, a high pressure gas generated by the compressed gas source component is expanded, the high pressure gas pushes the piston (221) to compress the volume of the storage bunker or directly compress the volume of the liquid or the volume of the fire extinguishing agent, a gas in the compressed gas source component enters the storage bunker via an exhaust channel (bottom of 103); 

Regarding claims 4 and 14,  the fire extinguishing part and the propelling part are detachably connected or fixedly connected (fig 2 Thomas); and the fire extinguishing part, the propelling part, a mounting part (the mounting apart is being considered where 918 mounts to 911) and a tail wing (fig 2 shows 4 tail wings) together constitute an aerodynamic layout structure (fig 2).
Regarding claims 7 and 17,  further comprising a mounting part (the part that mounts 918 to 911), the mounting part is tightly and fixedly connected to the fire extinguishing part and/or the propelling part (fig 2 Thomas).  
Regarding claims 9 and 19,  a shell of the fire extinguishing part )938) adopts a hollowed-out structure (nozzle 919) penetrating through both an inner wall and an outer wall of the shell (fig 2).  
  
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (2009/0321094) as modified by Hunn et al. (7,387,072), further in view of Bulman (2019/0107346)
Regarding claims 6 and 16, Thomas as modified above shows all aspects of the applicant’s invention as in claim 2, but fails to show the propelling part comprises a delay trigger, and an output end of the delay trigger is connected to a trigger end of the propelling part and a trigger end of the fire extinguishing part.  
However, Bulman teaches a projectile that includes a delay trigger fuse ([0005] and claim 3)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a delay trigger to initiate the propellant part and the extinguishing part, in order to provide a controlled delay between initiating the propellant the the extinguishing parts as taught by Bulman [0059].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (2009/0321094) as modified by Hunn et al. (7,387,072), further in view of Pearson et al. (3,065,798)
Regarding claim 10, Thomas as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to show a launching system, comprising a launching platform and the fire extinguishing bomb of claim 1 carried on the launching platform.  
However, Pearson et al teaches an adjustable launching platform (fig 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the launching platform of Pearson et al. to launch the bomb of Thomas as modified above, in order to be able to adjust the trajectory as taught by Pearson et al. (vis element 38) 

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (2009/0321094) as modified by Hunn et al. (7,387,072), further in view of Lin et al. (2015/0231429)
Regarding claims 5 and 15, Thomas as modified above shows all aspects of the applicant’s invention as in claim 1, including  a plurality of sensors [0060],[0074] 
but fails to show output ends of the plurality of sensors are connected in parallel to the electrical trigger end of the fuse directly, an output end of the sensor is connected to an electrical trigger end of the fuse.
However, Lin et al. teaches a fuse that detects the distance from a fire. In order to detect a distance from a fire, there inherently has to be a sensor or sensors.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect the sensors of Thomas as modified above to a fuse as disclosed in Lin et al. This modification would allow the sensors to initiate the fuse and expel the fire extinguishing liquid as taught by Kin et al. [0012].
additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to wire the multiple sensors in series so that if one sensor detects the distance to the fire and the other one do not, the fuse is till ignited.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (2009/0321094) as modified by Hunn et al. (7,387,072), further in view of Hartmann et al. (2015/0020705)
Regarding claims 8 and 1, Thomas as modified above shows all aspects of the applicant’s invention as in claims 7 and 17, including  the mounting part is located at a center of mass of the fire extinguishing bomb (the mounting part is in the center of the bomb (fig 2 of Thomas); the mounting part, the fire extinguishing part, the propelling part and a tail wing constitute a structure of the fire extinguishing bomb (fig 2, Thomas);
but fails to show a pressure center of the fire extinguishing bomb is behind a center of gravity of the fire extinguishing bomb and the fire extinguishing bomb has static stability when flying and a center of gravity of the full bomb structure is closer to a nose of the full bomb structure than a tail of the full bomb structure.  
However, Hartmann et al teaches a fire extinguishing bomb where a center of gravity of the full bomb structure is closer to a nose of the full bomb structure than a tail of the full bomb structure.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed make the center of gravity closer to a nose of the full bomb structure than a tail of the full bomb structure in order to have the bomb fall nose first as taught by Hartman et al. [0096].
In the above combination, having the center of gravity closer to the nose means that the a pressure center of the fire extinguishing bomb is behind a center of gravity of the fire extinguishing bomb.
when the potential energy power component is the elastic component, the piston is pushed to compress the volume of the storage bunker or directly compress the volume of the liquid or the volume of the fire extinguishing agent by an elastic potential energy of the elastic component, or 
when the potential energy power component is the magnetic component, the piston is pushed to compress the volume of the storage bunker or directly compress the volume of the liquid or the volume of the fire extinguishing agent by a magnetic force of the magnetic component.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/9/2022